UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-1452



DANNY CASTEEL,

                                               Plaintiff - Appellant,

             versus


JUDITH DAVIDSON; ROGER BAKER; EMMETT           C.
WAMPLER; VIRGINIA DEPARTMENT OF HEALTH,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (2:06-cv-00001-jpj)


Submitted:    May 9, 2007                      Decided:   May 24, 2007


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven R. Minor, R. Lucas Hobbs, ELLIOTT LAWSON & MINOR, P.C.,
Bristol, Virginia, for Appellant. Robert F. McDonnell, Attorney
General of Virginia, Maureen Riley Matsen, Deputy Attorney General,
Peter R. Messitt, Senior Assistant Attorney General, James C.
Stuchell, D. Nelson Daniel, Assistant Attorneys General, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Danny   Casteel   appeals   the   district   court’s    orders

granting the Defendants’ motion to dismiss and denying Casteel’s

motion to reopen.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Casteel v. Davidson, No. 2:06-cv-00001-jpj

(W.D. Va. Jan. 31, 2006; Mar. 20, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                - 2 -